DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 04/29/2022, and supplemental amendment filed 05/06/2022 have been entered. Claims 1 and 5-10 have been amended in the amendments filed 04/29/2022 and 05/06/2022 and no claims have been added or cancelled. Accordingly, claims 1-10 are pending and are under examination.
Declaration of Yoshinori Fujikawa under 37 C.F.R. § 1.132
The declaration under 37 CFR 1.132 filed 04/29/2022 is insufficient to overcome the rejection of claims 1-10 based upon § 103 as set forth in the last Office action because: the arguments are not persuasive to overcome the rejection in light of all of the evidence of record and in light of all the teachings of the primary reference, Miwa.
The declarant’s statements concerning the area ratio of the entire cut surface (characterized by first full paragraph on page 3 of declaration; also see section 9 of declaration) are found persuasive. Specifically, the applicant’s statement of “The area ratio described in Miwa is the area ratio to the grain boundary phase, and it is not the area ratio to the entire cut surface including a main phase and a grain boundary phase. As shown in FIG. 6 of Miwa, the majority of the cut surface is the main phase. Therefore, even if the area ratio of the R-O-C concentrated part occupying in the grain boundary phase is 71%, it does not follow that the majority of the cut surface is constituted by the R-O-C concentrated part” is found persuasive. Thus, the office action’s position based on this interpretation is withdrawn. However, the examiner notes that the claims remain obvious in light of the other teachings relied upon in Miwa, and in light of the Miwa reference as a whole.
With regard to the declarant’s arguments in section 10 of the declaration, the arguments are not found persuasive. The arguments state: 
“In the aforementioned Office action (specifically, lines 5 to 6 in page 5), the Examiner has asserted that "the RH/R ratio of Miwa is about 0.028 to 0.038, which is within the claimed range of 0.2 or less". However, the Examiner has failed to understand the difference between the RH/R ratio of the magnet and the RH/R ratio of the R-O-C-N concentrated part.”
	“When heavy rare earth elements are diffused into the grain boundaries, before the grain boundary diffusion, rare earth oxide is attached to the surface of the base material and then heat treatment is performed to oxide the R-O-C-N concentrated part, as described in paragraphs 0073 to 0086 of the present specification. With that, it enables to solve the problems, described in paragraph 0003 of the specification, that improvement effect of coercivity of rare earth elements is not efficiently exerted since heavy rare earth elements are segregated in the grain boundaries when heavy rare earth elements are diffused into the grain boundaries. Specifically, as described in paragraph 0087, at the time of the grain boundary diffusion, the amount of the heavy rare earth elements RH incorporated into the R-O-C-N concentrated parts can be reduced, and the RH/R ratio in the R-O-C-N concentrated parts present in the surface of the magnet can be made to 0.2 or less. This is obvious from the comparison between Examples and Comparative Examples of the present application. For Examples in which an oxidation step was performed, both the RH/R ratio of the magnet and the RH/R ratio of the R-O-C-N concentrated parts present in the surface of the magnet were 0.2 or less” (emphasis added by examiner).
	With regard to the argument that appears to state that there is a “difference between the RH/R ratio of the magnet and the RH/R ratio of the R-O-C-N concentrated part”, the examiner notes that the claims do not state that the RH/R ratio of the magnet and the RH/R ratio of the R-O-C-N concentrated regions must be different, and even if they were different, what such a difference would be. Even though the R content is higher in the R-O-C-N concentrated region, it does not necessarily mean that the RH/R ratio is different in the R-O-C-N region vs. the main phase grains. With regard to the arguments directed to the processing steps outlined in the instant specification, the applicant has not discussed how such processing steps result in any difference or non-obvious benefit/result in the claimed product vs. the product of Miwa, particularly in view of the processing steps being substantially similar, and further particularly in view of Examples 1-1 through 1-14 of Miwa having substantially similar Br and HcJ values, which range from 1291-1418 mT and 1325-2276 kA/m respectively (see Table 2 of Miwa). These values overlap with the applicant’s disclosed values (see Table 1 of applicant’s spec) which range from Br values of 1397-1445 mT and HcJ values of 1829-2001 kA/m for the applicant’s Inventive Examples. With regard to the processing steps that applicant appears to deem as being important, with particular attention to the “oxidation step of oxidizing R-O-C-N concentrated parts present in the surface of the R-T-B based permanent magnet body” (see [0058] and [0073] of specification), the examiner notes that this step is also disclosed by Miwa. Miwa teaches performing a surface treating step S20 [0098] or S40 [0196], wherein the surface treatment S20 or S40 can include an oxidation treatment [0137], [0232]. Even though in Miwa, the oxidation treatment step can be performed last, absent evidence to suggest otherwise (and contrary to the argument in third paragraph on page 4 of the declaration, which is unsupported by evidence), there is a prima facie expectation that performing an oxidation treatment (which is a treatment that oxidizes the outer surface of the magnet product) will increase the oxygen concentration at the surface – not only the main phase, but also all phases/grains/regions present at the surface, because most, if not all of the elements are reactive with oxygen. Ergo, doing so would not only increase the concentration of oxygen in the R2T14B regions, but also the R-O-C/R-O-C-N regions [0011] at the surface, meaning that the O/R ratio at the surface would be greater at the surface than the O/R ratio at the center.
	With regard to the applicant’s arguments (as cited and emphasized above) that “For Examples in which an oxidation step was performed, both the RH/R ratio of the magnet and the RH/R ratio of the R-O-C-N concentrated parts present in the surface of the magnet were 0.2 or less”, the data of record does not appear to demonstrate how or why an RH/R ratio of the concentrated parts being 0.2 or less patentably distinguishes the claims from Miwa. Assuming arguendo that Miwa did not render this limitation obvious, the examiner notes that any differences between the claimed invention and the prior art may be expected to result in some differences in properties; the issue is whether the properties differ to such an extent that the difference is really unexpected (MPEP 716.02). The applicant has not shown that the properties differ to such an extent that the product as claimed achieves unexpected results. However, the examiner maintains that this limitation is nonetheless obvious over Miwa, as discussed in the rejection in greater detail.
Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive.
In the interest of remaining concise, the only arguments addressed in this section are arguments which have not been addressed in the “Declaration” section above.
	With regard to the applicant’s arguments on pages 7-8 describing the results of the present invention, it is respectfully noted that a showing of “preferable” magnetic properties is not an indication of nonobviousness. "It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree." (MPEP 2144.05 III. A.). Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (MPEP 716.02).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miwa et al. (US 20150155083 A1; of record).
Regarding claim 1, Miwa discloses an R-T-B sintered magnet (Abstract) which meets the claimed “R-T-B based permanent magnet” in the preamble; including R2T14B crystal grains in the main phase [0048]. Main phase grains inherently have grain boundaries, because grains are defined by their boundaries, which meets the limitation of “grain boundaries formed between the main phase grains”.
 The R-O-C-N concentrated parts are areas wherein concentrations of R, O, C, and N are higher than those in R2T14B [0019-0020].
Expression (1) of claim 1, states O/R(S)>O/R(C), which is an expression that states that the ratio of oxygen to R in the R-O-C-N concentrated regions at the surface region is greater than those at the center region of the magnet. Miwa discusses that a O/R ratio in the R-O-C-N concentrated part satisfies the formula 0<(O/R)<1; [0023] discusses the importance of preventing “inner progress of ‘R’ corrosion”, wherein “inner” is interpreted as being analogous to the claimed “center”. Miwa teaches performing a surface treating step S20 [0098] or S40 [0196], wherein the surface treatment S20 or S40 can include an oxidation treatment [0137], [0232]. There is a prima facie expectation that performing an oxidation treatment (which is a treatment that oxidizes the outer surface of the magnet product) will increase the oxygen concentration at the surface – not only the main phase, but also all phases/grains/regions present at the surface, because most, if not all of the metal elements present in the alloy are reactive with oxygen. Ergo, doing so would not only increase the concentration of oxygen in the R2T14B regions, but also the R-O-C/R-O-C-N regions [0011] at the surface, meaning that the O/R ratio at the surface would be greater at the surface than the O/R ratio at the center. Miwa additionally discusses increasing the oxygen content to achieve a desired corrosion resistance, but limiting the oxygen content to prevent deterioration of magnetic properties [0024], [0059]. Thus, with regard to the claimed limitations of the surface region being a surface to a depth of 50 µm and the center region being a region being a region that is within a distance from one of the magnetic pole faces satisfying d/2 +/- d/10, as discussed above, it is prima facie expected that after performing the oxidation treatment as discussed by Miwa, that the outermost surface would be oxidized. In the interest of clarity, the examiner notes that the claims do not preclude the magnet from having an O/R content from being high or the same as the O/R(S) ratio at depths greater than 50 µm. Thus, even if the oxidation treatment of Miwa increases the O/R ratio at depths greater than 50 µm, it still meets the claim, so long as O/R(S) is greater than O/R(C). With regard to the center region, it is prima facie expected that the O/R(C) ratio will be less than the O/R(S) ratio at the defined region of d/2 +/- d/10, in view of the center of an object (in this case, a magnet) generally being characterized by d/2, and in view of the oxidation treatment being prima facie expected to substantially only affect the O/R ratio at the surface instead of the center, in view of the magnet being substantially non-porous, which means that it is unlikely for oxygen to penetrate to the center of the magnet of Miwa in such a manner that would raise the O/R(C) to greater than or equal to O/R(S).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a magnet with a greater O/R ratio in the surface as compared to the center, as doing so would reduce and/or prevent corrosion reactions from propagating towards the inner portion of a sintered magnet, and would therefore improve the corrosion resistance and ensure good magnetic properties [0013]. Performing the oxidation treatment as discussed above would also further be prima facie expected to increase the O/R ratio at the surface such that it is greater than the O/R ratio at the center, in view of the R content remaining the same (due to the law of conservation of mass, and there being no steps of adding or removing R during oxidation treatment) and in view of the O content increasing (due to the introduction of O to the surface via surface oxidation treatment).
With regard to the claimed RH/R ratio of 0.2 or less in the R-O-C-N concentrated parts present in the surface of the R-T-B based permanent magnet, this ratio is indicative of a lower concentration of RH as compared to R (wherein R is understood as the total of heavy and light rare earth elements), and therefore a lower concentration of heavy rare earth elements as compared to light rare earth elements. In paragraphs [0253] and [0308], Miwa discloses diffusing 1% (by weight, with respect to the magnet) of Dy into the surface of the magnet, wherein Dy is a heavy rare earth element RH [0049]. A content of “R” is 25-35 wt% of the R-T-B sintered magnet [0055]. In the interest of calculation simplicity, due to the significantly greater amount of light rare earth element as compared to the amount of heavy rare earth element, the weight ratios will be used to estimate the atomic ratios: the resulting RH/R ratio of Miwa would be about 1/(25+1) to 1/(36+1), or 0.028-0.038, which is within the claimed range of 0.2 or less. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a greater proportion of light rare earth elements as compared to heavy rare earth elements, such that the resulting RH/R ratio would necessarily be within the claimed range of 0.2 or less, in order to reduce production costs as light rare earth elements are less costly [0049].
Regarding claims 2-4, Miwa teaches the R-T-B based permanent magnet as applied to claim 1 above. Although Miwa does not explicitly teach that ΔO/R(S) is within the claimed ranges of ≥ 0.10 (in claim 2), ≥ 0.20 (in claim 3), or ≤ 0.38 (in claim 4), as discussed in the rejection of claim 1 above, achieving a greater O/R ratio in the surface as compared to in the center (which would result in a greater ΔO/R(S) value) would have been obvious to one of ordinary skill in the art:
Miwa further states that (O/R) is preferable to satisfy the following formula (2): (0.4<(O/R)<0.7: [0074]. In case when (O/R) is less than 0.4, a storage of hydrogen, produced by a corrosion reaction of water and "R" in the R-T-B based sintered magnet, cannot be sufficiently prevented; and corrosion resistance of the R-T-B based sintered magnet tends to deteriorate [0074]. While when (O/R) is more than 0.7, consistency with its main phase grain become worse and coercivity HcJ tends to be deteriorated [0074]. 
As can be seen in Tables 2 and 4 of Miwa, there are several inventive and comparative examples which possess O/R ratios of greater than 0.10.
Furthermore, as discussed in the rejection of claim 1 in greater detail, Miwa teaches performing a surface treating step S20 [0098] or S40 [0196], wherein the surface treatment S20 or S40 can include an oxidation treatment [0137], [0232]. There is a prima facie expectation that performing an oxidation treatment (which is a treatment that oxidizes the outer surface of the magnet product) will increase the oxygen concentration at the surface – not only the main phase, but also all phases/grains/regions present at the surface.
Thus, Miwa clearly delineates the relationship between the O/R content, corrosion rates, and the magnetic coercivity. That is, a higher O/R ratio will reduce the corrosion reaction rate of water with R, which means that a higher O/R ensures sufficient corrosion resistance; in addition, lower O/R ratio improves the coercivity of the magnet. Therefore, varying the O/R ratio at the surface and in the center such that the ΔO/R(S) would be within the claimed range would have been obvious to one of ordinary skill in the art. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.).
Regarding claims 5-7, Miwa teaches the R-T-B based permanent magnet as applied to claim 1 above. Although Miwa does not explicitly teach that ΔO/R(300) is within the claimed ranges of ≥ 0.01 (in claim 5), ≥ 0.10 (in claim 6), or ≤ 0.28 (in claim 7), as discussed in the rejection of claim 1 above, achieving a greater O/R ratio nearer to the surface (because 300 µm, or 0.3 mm, is close to the surface) as compared to in the center (which would result in a greater ΔO/R(300) value) would have been obvious to one of ordinary skill in the art:
Miwa further states that (O/R) is preferable to satisfy the following formula (2): (0.4<(O/R)<0.7: [0074]. In case when (O/R) is less than 0.4, a storage of hydrogen, produced by a corrosion reaction of water and "R" in the R-T-B based sintered magnet, cannot be sufficiently prevented; and corrosion resistance of the R-T-B based sintered magnet tends to deteriorate [0074]. While when (O/R) is more than 0.7, consistency with its main phase grain become worse and coercivity HcJ tends to be deteriorated [0074]. 
Thus, Miwa clearly delineates the relationship between the O/R content, corrosion rates, and the magnetic coercivity. That is, a higher O/R ratio will reduce the corrosion reaction rate of water with R, which means that a higher O/R ensures sufficient corrosion resistance; in addition, lower O/R ratio improves the coercivity of the magnet. Therefore, varying the O/R ratio at the surface (such as about a depth of 300 µm) and in the center such that the ΔO/R(300) would be within the claimed range would have been obvious to one of ordinary skill in the art. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.).
Furthermore, as discussed in the rejection of claim 1 in greater detail, Miwa teaches performing a surface treating step S20 [0098] or S40 [0196], wherein the surface treatment S20 or S40 can include an oxidation treatment [0137], [0232]. There is a prima facie expectation that performing an oxidation treatment (which is a treatment that oxidizes the outer surface of the magnet product) will increase the oxygen concentration at the surface – not only the main phase, but also all phases/grains/regions present at the surface.
Regarding claim 8, Miwa teaches the R-T-B based permanent magnet as applied to claim 1 above, but is silent regarding the heavy rare earth element being distributed such that the concentration increases from the center towards the surface.
However, Miwa states “According to the present embodiment, "R" is preferable to include RL (rare earth elements including at least either or both of Nd and Pr) in view of production cost and magnetic properties; and further, "R" is more preferable to include both RL and RH (rare earth elements including at least either or both of Dy and Tb) in view of improving magnetic properties” [0049]. Therefore, it is understood that RH elements possess better magnetic properties as compared to RL elements, but are more expensive. 
Paragraphs [0013], [0019]-[0020], [0065], and [0074] of Miwa discuss the relationship between surface corrosion and deterioration of magnetic properties due to such corrosion, and the importance of preventing inner corrosion from progressing. 
Thus, one of ordinary skill in the art would find it obvious to use the more valuable, better-performing (in terms of magnetic performance) heavy rare earth metal in greater concentration in the center of the magnet, which is more protected from corrosion, because using the expensive heavy rare earth metal on the outer portion/surface of the magnet, which is more susceptible to corrosion due to being exposed, would result in ‘wasting’ (so to speak) the valuable heavy rare earth metal.
Regarding claim 9, Miwa teaches the R-T-B based permanent magnet as applied to claim 1 above. Miwa does not explicitly teach that the N/R ratio at the surface is smaller than the N/R ratio at the center. However, it is prima facie expected that the N/R ratio at the surface is smaller at the surface than at the center in the R-T-B sintered magnets of Miwa, because Miwa as discussed in the rejection of claim 1 above teaches that R-O-C-N grains are present throughout the magnet, including at the surface. However, Miwa also teaches that hydrogen is produced in a corrosion reaction with water vapor in the environment [0065]. The hydrogen (formed from the corrosion reaction of R with water) would react with N at the surface of the sintered magnet to produce ammonia (NH3), which is a phenomenon that would necessarily occur (see paragraph [0054] of applicant’s specification). Thus, in view of the surface N being converted to ammonia and being vaporized, it is expected that the surface of the sintered magnet of Miwa would have a smaller N/R ratio at the surface of the magnet (due to the surface nitrogen being vaporized) than at the center of the magnet.
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted) (MPEP 2112 V.).
Regarding claim 10, Miwa teaches the R-T-B based permanent magnet as applied to claim 1 above. Miwa further teaches that comparative examples “2-3” (Table 4) has an area ratio of 65%, which is close but not overlapping with the claimed range of 3-5%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735